


Exhibit 10.24.2

 

[g306082lui001.jpg]

Walter Energy, Inc.

P.O. Box 20608

Tampa, Florida 33622-0608

 

www.walterenergy.com

 

February 2, 2011

 

Ms. Lisa A. Honnold

4211 W. Boy Scout Blvd.

Tampa, FL 33607

 

Dear Lisa:

 

This letter agreement summarizes our discussions regarding your commitment (the
“Commitment”) to continue serving in your current position with Walter
Energy, Inc. (“Walter”) through and including June 30, 2011 (the “Commitment
Date”).

 

1.                                       Subject to (x) your Commitment and
(y) your execution, delivery and non-revocation of a waiver and release of
claims in a form substantially similar to the form attached hereto as Exhibit A
(the “Release”) on or prior to the 45th day following the date on which your
employment with Walter terminates (such date, the “Severance Date” and the
conditions set forth in (x) and (y), collectively, the “Conditions”), you shall
be entitled to receive the following payments and benefits:

 

(i)                                  For the period commencing on the day
immediately following the Severance Date and ending on December 31, 2011, base
salary continuation at the rate in effect as of the Severance Date (which base
salary shall be deemed to include any interim supplements you are receiving or
may receive for serving in your current position (such base salary, the
“Adjusted Base Salary”)); provided such Adjusted Base Salary will be paid in
accordance with the payroll dates in effect on the Severance Date and such
payment dates will not be affected by any subsequent change in payroll
practices. In addition, no later than December 31, 2011, payment of an amount
equal to one times your target bonus (based upon your Adjusted Base Salary)
under the Executive Incentive Plan (or successor annual bonus plan).

 

(ii)                               For the period commencing on January 1, 2012
and ending on December 31, 2012, payment, in substantially equal installments,
of an amount equal to the sum of (x) twelve (12) months of Adjusted Base Salary
plus (y) one times your target bonus (based upon your Adjusted Base Salary)
under the Executive Incentive Plan (or successor annual bonus plan); provided
such payment will be paid in accordance with the payroll dates in effect on the
Severance Date and such payment dates will not be affected by any subsequent
change in payroll practices.

 

(iii)                            For the period commencing January 1, 2013 and
ending on June 30, 2013, payment, in substantially equal installments, of an
amount equal to six (6) months of Adjusted Base Salary; provided such payment
will be paid in accordance with the payroll dates in effect on the Severance
Date and such payment dates will not be affected by any subsequent change in
payroll practices.

 

--------------------------------------------------------------------------------


 

(iv)                           Except as provided below, continuation of group
medical, dental, vision, group basic term life insurance, accidental death and
dismemberment insurance, voluntary term life insurance, voluntary accidental
death and dismemberment insurance, dependent life insurance, and employee
assistance program benefits, provided, to the extent applicable, regular
contributions are made, at the level in effect on the Severance Date, in each
case, for a period (such period, the “Continuation Coverage Period”) beginning
immediately upon the Severance Date and continuing until the earliest to occur
of (A) June 30, 2013, (B) the last date you are eligible to participate in the
benefit under applicable law, or (C) the date you are eligible to receive
comparable benefits from a subsequent employer, as determined solely by Walter
in good faith; provided, however, that if you fail to execute and deliver the
Release or revoke the Release, in either case, the Continuation Coverage Period
shall cease immediately upon such date. Such benefits shall be provided to you
at the same coverage and cost to you as in effect on the Severance Date. To the
extent permitted by law, you shall be eligible to qualify for COBRA health care
continuation coverage under Section 4980B of the Internal Revenue Code of 1986,
as amended (the “Code”), or any replacement or successor provision of United
States tax law, beginning following the expiration of the period described
above. Notwithstanding the foregoing, your participation in the Employee Stock
Purchase Plan and long-term disability insurance plan, and your ability to make
deferrals under the 401(k) plan, will cease effective on the Severance Date. For
purposes of this subsection (iv), you shall send written notice of the terms and
conditions of any subsequent employment and the corresponding benefits earned
from such employment and shall provide, or cause to be provided, to Walter, in
writing, correct, complete and timely information concerning the same to the
extent requested by Walter.

 

(v)                              For a period of twelve (12) months following
the Severance Date, Walter agrees to provide you with outplacement services
through DBM or such other nationally recognized outplacement firm as may be
reasonably selected by Walter;

 

provided, however, that if, prior to the Commitment Date, your employment (A) is
terminated by Walter without “Cause” (as defined in the applicable Equity Award
Agreement (as defined below)), (B) terminates due to death or “Disability” (as
defined in the applicable Equity Award Agreements (as defined below)), or (C) is
terminated by you for any reason following (I) (x) the consummation of the
transactions contemplated by the Arrangement Agreement, dated December 2, 2010,
between Walter and Western Coal Corp. (the “Arrangement Agreement”) or (y) the
termination of the Arrangement Agreement, in each case, in accordance with the
terms set forth in the Arrangement Agreement, and (II) your successor being
appointed to the office held by you and a four (4) week transition period
following such appointment having expired, during which period you continued to
serve as an officer of Walter, you will still be entitled to the payments and
benefits provided for under this Paragraph 1; and provided further that Walter
shall have the right to cease making such payments and you shall be obligated to
repay any such amounts to Walter already paid if you fail to execute and deliver
the Release within the time period provided for in this Paragraph 1 or, after
timely delivery, revoke it within the time period specified in such Release.

 

2.                                       In addition to the foregoing,
notwithstanding anything to the contrary in (i) that certain Non—Qualified Stock
Option Agreement, by and between you and Walter, dated February 27, 2008,
(ii) that certain Non-Qualified Stock Option Agreement, by and between you and
Walter,

 

2

--------------------------------------------------------------------------------


 

dated February 27, 2009, (iii) that certain Non-Qualified Stock Option Agreement
by and between you and Walter, dated March 2, 2010, (iv) that certain Restricted
Stock Unit Award Agreement by and between you and Walter, effective as of
February 27, 2008, (v) that certain Restricted Stock Unit Award Agreement by and
between you and Walter, effective as of February 27, 2009, and (vi) that certain
Restricted Stock Unit Award Agreement, effective as of March 2, 2010
(collectively, the “Equity Award Agreements”), but subject to the Conditions
(provided, that, for the avoidance of doubt, with respect to clauses (a) and
(b) below, you shall not be required to execute and deliver the Release prior to
the applicable vesting date set forth in such clauses (a) and (b)):

 

(a)                                  any and all outstanding and unvested stock
options and restricted stock units subject to the Equity Award Agreements that
are scheduled to vest in 2011 shall be deemed to be fully vested as of the
earlier to occur of February 27, 2011 and the Severance Date in connection with
the termination of your employment by Walter other than for “Cause”;

 

(b)                                 any and all outstanding and unvested stock
options and restricted stock units subject to the Equity Award Agreements that
are scheduled to vest in 2012 shall be deemed to be fully vested effective as of
the earlier to occur of March 31, 2011 and the Severance Date in connection with
the termination of your employment by Walter other than for “Cause”; and

 

(c)                                  any and all outstanding and unvested stock
options and restricted stock units subject to the Equity Award Agreements that
are scheduled to vest in 2013 shall be deemed to be fully vested effective as of
the Severance Date;

 

provided, however, that if, prior to the Commitment Date, your employment (A) is
terminated by Walter without “Cause”, (B) terminates due to death or
“Disability”, or (C) is terminated by you for any reason following (I) (x) the
consummation of the transactions contemplated by the Arrangement Agreement or
(y) the termination of the Arrangement Agreement, in each case, in accordance
with the terms set forth in the Arrangement Agreement and (II) your successor
being appointed to the office held by you and a four (4) week transition period
following such appointment having expired, during which period you continued to
serve as an officer of Walter, you will still be entitled to the rights provided
for under clause (c) of this Paragraph 2;

 

Other than the amendments to the vesting schedules as specifically provided for
in this paragraph 2, such stock options and restricted stock units shall
continue to be subject to, and you shall continue your rights and obligations
under, the terms and conditions of the Equity Award Agreements and the Amended
and Restated 2002 Long-Term Incentive Award Plan of Walter Energy, Inc. This
letter agreement, upon execution by the parties, hereby serves as an amendment
to each of the Equity Award Agreements.

 

3.                                       Notwithstanding anything herein to the
contrary and for the avoidance of doubt, you shall not be entitled to the
severance payments, rights and benefits under this letter agreement in the event
your employment terminates on or prior to the Commitment Date in connection with
a Change of Control of the Company (as defined in your Amended and Restated
Executive Change-in-Control Severance Agreement, amended and restated
December 17, 2008 (the “Change in Control Agreement”) that occurs on or prior to
the Commitment Date. Severance

 

3

--------------------------------------------------------------------------------


 

payments, rights and benefits payable in connection with such a termination of
employment, if any, shall be determined and paid under such Change in Control
Agreement.

 

4.                                       Except as expressly provided for
herein, the severance payments, rights and benefits described in this letter
agreement will be the only such payments, rights and benefits you are to receive
as a result of the termination of your employment in connection with the
relocation of Walter’s headquarters from Tampa, Florida to Birmingham, Alabama
(the “Relocation”) and your election to decline Walter’s offer to participate in
the Relocation and you agree you are not entitled to any additional payments,
rights or benefits not otherwise described in this letter agreement. Any
payments, rights or benefits received under this letter agreement will not be
taken into account for purposes of determining benefits under any employee
benefit plan of Walter, except to the extent required by law, or as otherwise
expressly provided by the terms of such plan or this letter agreement. Walter
shall withhold from any amounts payable hereunder all Federal, state, city or
other taxes as legally shall be required.

 

5.                                       This letter agreement (x) constitutes
the entire agreement between the parties with respect to the termination of your
employment in connection with the Relocation and your election to decline
Walter’s offer of participate in the Relocation, (y) supersedes all other prior
written or oral agreements or understandings concerning such subject matter
(other than the Change in Control Agreement or the agreements referred to
herein) and (z) may only be amended or modified by a written agreement executed
by you and Walter (or any of its respective successors). Neither party hereto
admits any liability or wrongdoing whatsoever in amicably resolving all maters
which are subject to the Release.

 

6.                                       To the extent that any dispute or
question arises concerning the interpretation or applicable of the terms of this
letter agreement, any such dispute or question hereunder shall be construed,
interpreted and governed in accordance with the laws of the State of Florida
without reference to rules relating to conflicts of law.

 

7.                                       This letter agreement is intended to
comply with Section 409A of the Code and will be interpreted accordingly.
References under this letter agreement to the termination of your employment
shall be deemed to refer to the date upon which you have experienced a
“separation from service” within the meaning of Section 409A of the Code.
Notwithstanding anything herein to the contrary, (i) if at the time of your
separation from service with Walter you are a “specified employee” as defined in
Section 409A of the Code (and any related regulations or other pronouncements
thereunder) and the deferral of the commencement of any payments or benefits
otherwise payable hereunder or payable under any other compensatory arrangement
between you and Walter as a result of such separation from service is necessary
in order to prevent any accelerated or additional tax under Section 409A of the
Code, then Walter will defer the commencement of the payment of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to you) until the first business day after
the date that is six months following your separation from service (or the
earliest date as is permitted under Section 409A of the Code), at which point
all payments deferred pursuant to this paragraph shall be paid to you in a lump
sum and (ii) if any other payments of money or other benefits due to you
hereunder could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or

 

4

--------------------------------------------------------------------------------


 

otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner that does not cause such an accelerated or additional tax.
To the extent any reimbursements or in-kind benefits due to you under this
letter agreement constitute “deferred compensation” under Section 409A of the
Code, any such reimbursements or in-kind benefits shall be paid to you in a
manner consistent with Treasury Regulation Section 1.409A-3(i)(1)(iv). For
purposes of Section 409A of the Code, each payment made under this letter
agreement shall be designated as a “separate payment” within the meaning of
Section 409A of the Code.

 

8.                                       This letter agreement may be executed
by fax or pdf and in any number of counterparts, all of which, when taken
together, will constitute one and the same instrument.

 

[The remainder of this page intentionally left blank.]

 

5

--------------------------------------------------------------------------------


 

If the foregoing terms and conditions are acceptable and agreed to by you,
please sign on the line provided below to signify such acceptance and agreement
and return the executed copy to the undersigned.

 

 

 

 

WALTER ENERGY, INC.

 

 

 

 

 

 

 

 

By:

/s/ Joseph B. Leonard

 

 

Name:

Joseph B. Leonard

 

 

Title:

Interim Chief Executive Officer

 

 

 

 

 

 

Accepted and Agreed

 

 

 

 

 

 

 

 

/s/ Lisa A. Honnold

 

 

Lisa A. Honnold

 

 

 

6

--------------------------------------------------------------------------------


 

Exhibit A

 

WAIVER AND GENERAL RELEASE OF CLAIMS

 

This Waiver and General Release of Claims (“Waiver”) is entered into with
respect to the mutual promises and the payments, rights and benefits provided
under that certain letter agreement, dated February 2, 2011, by and between
Employer and Employee (the “Letter Agreement”).

 

1.                                       Employee separated her employment with
Employer on                        , 2011.

 

2.                                       In consideration for the payments,
rights and benefits provided under the Letter Agreement, on behalf of herself,
her heirs, executors, administrators, and assigns, Employee, to the fullest
extent permitted by law, forever releases and discharges Employer and all of its
affiliated or related entities, their parent, successors, assigns, officers,
directors, agents, and employees from all claims, known or unknown, of any kind
which Employee may have relating to Employer (in its capacities as Employee’s
former employer or otherwise), and the other released parties referred to above
and which exist or are based on occurrences which have occurred on or prior to
the date of execution by Employee of this Waiver. This release includes, but is
not limited to, all liabilities relating to employment and separation from
employment, and for the payment of earnings, bonuses, severance pay, salary,
relocation benefits, accruals under any vacation, sick leave, or holiday plans,
any employee benefits, any charge, claim or lawsuit under any federal, state, or
local law, including but not limited to, claims under Title VII of the Civil
Rights Act of 1964, 42 U.S.C. §2000(e) et seq., as amended, (specifically, but
without limitation, by the Pregnancy Discrimination Act), the Civil Rights Act
of 1991, the Civil Rights Act of 1866, the Age Discrimination in Employment Act,
as amended by the Older Workers’ Benefit Protection Act, 29 U.S.C. §621 et seq.,
the Americans with Disabilities Act, 42 U.S.C. §12101 et seq., the Fair Labor
Standards Act, 29 U.S.C. §201 et seq., the Family and Medical Leave Act of 1993,
29 U.S.C. §2601 et seq., the Employee Retirement Income Security Act, 29 U.S.C.
§1001 et seq., the Occupational Safety and Health Act, as amended, 29 U.S.C.
§651, et seq., the National Labor Relations Act, as amended, 29 U.S.C. §141, et
seq., the Immigration Reform Control Act, as amended, 29 U.S.C. §1801, et seq.,
the Florida Civil Rights Act, Fla. Stat. §760 et seq., the Florida Equal Pay Act
§725.07, Florida’s Workers’ Compensation Anti-Retaliation Provision, §440.205,
Florida’s Wage Rate Provision, §448.07, Florida’s Attorney’s Fees Provision for
Successful Litigations in Suits for Unpaid Wages, §448.08, the Florida Private
and Public Whistleblower Act, §448.102 et seq., and any tort, contract, and
quasi-contract or other common law claims, including, but not limited to, claims
for wrongful termination, discrimination, harassment, retaliation, negligent or
intentional infliction of emotional distress, negligent hiring, negligent
supervision, negligence, invasion of privacy, defamation, slander, assault,
battery, misrepresentation, or conspiracy.

 

3.                                       Employee represents that she has not
filed any charges, including charges against Employer with the Equal Employment
Opportunity Commission (“EEOC”), the Florida Commission on Human Relations
(“FCHR”), the Federal or Florida Department of Labor, suits, claims or
complaints against Employer or the other released parties referred to above.
This Waiver forever bars all actions, claims and suits which arose or might
arise in the future from any occurrences arising prior to the date of this
Waiver and authorizes any court or administrative agency to dismiss any claim
filed by Employee with prejudice. If any

 

--------------------------------------------------------------------------------


 

administrative agency files any charge, claim or suit on Employee’s behalf,
Employee agrees to waive all rights to recovery of any equitable or monetary
relief and attorneys’ fees.

 

4.                                       Except as required by law, and unless
and until this Waiver is disclosed by Employer or any of its affiliates as may
be required by law, the parties to this Waiver agree that the existence and
terms of this Waiver will remain confidential; provided that Employee may reveal
the terms of the Waiver to her legal, tax and financial advisors, and immediate
family, in deciding whether to execute this Waiver, so long as Employee advises
each such person that they must keep its terms confidential on the same basis as
is required of Employee.

 

5.                                       Employee acknowledges that during the
course of her employment, she has had access to Employer’s confidential
information. Employee agrees not to use or disclose to any person or entity, at
any time, any confidential information of Employer without first obtaining
Employer’s written consent. The term “confidential information” means any
information not generally known which concerns Employer’s business or proposed
future business and winch gives or is intended to give Employer an advantage
over its competitors who do not have the information. Employee agrees that she
is required to return all severance payments provided under the Letter Agreement
if she fails to maintain the confidentiality of the proprietary information of
Employer. This amount shall serve as liquidated damages for the failure to
maintain the confidentiality of the proprietary information and not as a
penalty, and has been agreed to as a fair approximation of the damages likely to
result from Employee’s failure to act properly with respect to the confidential
information, and shall not release Employee from the effect of this Waiver.

 

6.                                       This Waiver shall not in any way be
construed as an admission by Employer that it has acted wrongfully with respect
to Employee or that Employee has any rights whatsoever against Employer or the
other released parties set forth in paragraph 2 above.

 

7.                                       Employee specifically acknowledges the
following:

 

a.                                       That Employee does not release or waive
any right or claim that she may have which arises after the date of this Waiver.

 

b.                                      That she is releasing, among other
rights, all claims and rights under the Age Discrimination in Employment Act
(“ADEA”) and the Older Workers’ Benefit Protection Act (“OWBPA”), 29 U.S.C.
§621, et seq.

 

c.                                       That she possesses sufficient education
and experience to fully understand the terms of this Waiver as it had been
written, the legal and binding effect of the Waiver, and the exchange of
benefits and promises herein.

 

d.                                      That she understands and agrees that
Employer’s obligations to perform under the Letter Agreement is conditioned upon
Employee’s performance of all agreements, releases and covenants to Employer.

 

e.                                       That she has forty-five (45) days to
consider this Waiver.

 

2

--------------------------------------------------------------------------------


 

f.                                         That she has seven (7) days to revoke
this Waiver after acceptance. A revocation must be in writing stating: “I hereby
revoke the Waiver and General Release of Claims I executed on [insert date]” and
postmarked via certified mail within such seven (7) day period to Walter
Energy, Inc. attention Jim Skomp c/o Human Resources, Post Office Box 361370,
Birmingham, Alabama 35236-1370. This Waiver shall not become enforceable until
the revocation period has expired. If the last day of the revocation period is a
Saturday, Sunday or legal holiday in Florida, then the revocation period (and
the deadline for the postmarking of the revocation letter) shall not expire
until the next following day which is not a Saturday, Sunday, or legal holiday.

 

g.                                      That she has read this Waiver fully and
completely and she understands its significance.

 

h.                                      That she enters into this Waiver
knowingly and voluntarily and on her own free will and choice.

 

i.                                          That she has been encouraged and
given significant opportunity to consult with an attorney of her choice.

 

j.                                          That she acknowledges receipt of the
information disclosure required by the OWBPA to accompany this Waiver.

 

8.                                       Employer and Employee agree that in the
event it becomes necessary to enforce any provision of this Waiver, the
prevailing party to such action, including appeals, shall be entitled to all
their costs and attorneys’ fees.

 

9.                                       This Waiver shall be binding upon
Employee and upon Employee’s heirs, administrators, representatives, executors,
successors and assigns, and shall inure to the benefit of Employer and the other
released parties and their successors and assigns.

 

10.                                 Employee represents that no inducements,
statements or representations have been made that are not set out in this Waiver
or the Letter Agreement and that Employee does not rely on any inducements,
statements or representations not set forth herein or therein.

 

11.                                 Employee acknowledges that any and all prior
understandings and agreements between the parties to this Waiver with respect to
the subject matter of this Waiver are merged into this Waiver, which fully and
completely expresses the entire Waiver and understanding of the parties to this
Waiver with respect to the subject matter hereof. This Waiver may not be orally
amended, modified or changed and may be amended, modified or changed only by
written instrument or instruments executed by duly authorized officers or other
representatives of the parties to this Waiver.

 

12.                                 This Waiver is made and entered into in the
State of Florida, and shall in all respects be interpreted, enforced and
governed, under the laws of the said state. The language of

 

3

--------------------------------------------------------------------------------


 

all parts of this Waiver shall in all cases be construed as a whole, according
to its fair meaning, and not strictly for or against any of the parties to this
Waiver.

 

13.                                 Should any provision of this Waiver be
declared or be determined by any Court to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term or provision shall be deemed not to be a part of
this Waiver.

 

PLEASE READ CAREFULLY. THIS WAIVER INCLUDES

A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

 

 

 

 

 

 

Name Printed:

 

 

 

Date:

 

 

 

Date hand delivered to Employee:                            , 2011.

 

45-day period to consider this Waiver ends:                            , 2011.

 

4

--------------------------------------------------------------------------------
